 1

 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   RAFAEL ARROYO, JR.,                                  Case No. 1:18-cv-01546-SAB

10                    Plaintiff,                          ORDER DIRECTING CLERK OF COURT
                                                          TO CLOSE CASE
11           v.
                                                          (ECF No. 18)
12   JADWINDER SINGH, et al.,

13                    Defendants.

14

15          On March 19, 2019, a stipulation was filed dismissing this action with prejudice with

16 each party to bear its own costs and fees. In light of the stipulation of the parties, this action has

17 been terminated, Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

18 (9th Cir. 1997), and has been dismissed with prejudice and without an award of costs or

19 attorneys’ fees.
20          Accordingly, the Clerk of the Court is HEREBY ORDERED to CLOSE the file in this

21 case and adjust the docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).

22
     IT IS SO ORDERED.
23

24 Dated:      March 20, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                      1
